
	
		III
		112th CONGRESS
		2d Session
		S. RES. 574
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mrs. Gillibrand (for
			 herself, Ms. Ayotte,
			 Mrs. Hutchison, Mrs. Shaheen, Mr.
			 Kirk, Mr. Menendez,
			 Mr. Cornyn, Mr.
			 Wyden, Mr. Moran,
			 Mr. Cardin, Mr.
			 Hoeven, Mr. Brown of Ohio,
			 Mrs. Boxer, Mr.
			 Lieberman, Mr. Lautenberg,
			 Mr. Bennet, Mr.
			 Blumenthal, Mr. Schumer,
			 Mr. Begich, and Mr. Johanns) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		RESOLUTION
		Calling on the United Nations to take
		  concerted actions against leaders in Iran for their statements calling for the
		  destruction of another United Nations Member State, Israel.
	
	
		Whereas, on August 2, 2012, President of Iran Mahmoud
			 Ahmadinejad stated that anyone who loves freedom and justice must strive
			 for the annihilation of the Zionist regime in order to pave the way for world
			 justice and freedom;
		Whereas, on August 17, 2012, President Ahmadinejad gave a
			 televised statement that the Zionist regime and the Zionists are a
			 cancerous tumor, and that the nations of the region will soon
			 finish off the usurper Zionists in the Palestinian land, contending
			 that with the grace of God and help of the nations, in the new Middle
			 East there will be no trace of the Americans and Zionists;
		Whereas, on February 3, 2012, Supreme Leader Ayatollah
			 Khamenei told an audience that the Zionist regime is a real cancerous
			 tumor that should be cut and will be cut, God Willing;
		Whereas, on August 17, 2012, leader Ayatollah Ahmad
			 Khatami, addressing worshippers at Tehran University, stated that
			 Zionists understand only the language of force” and claimed that “the
			 Zionist regime will meet destruction through unity in the Islamic
			 world;
		Whereas, in 2009 and 2011 speeches before the United
			 Nations General Assembly, President Ahmadinejad insulted Israel, called into
			 question its very existence, and denied the fact that there was a
			 Holocaust;
		Whereas other leaders in Iran have made similar
			 statements, and the Government of Iran has displayed inflammatory symbols that
			 express similar intent;
		Whereas the Government of Iran funds, trains, and supports
			 terrorist groups, including Hamas, Hezbollah, and Islamic Jihad Movement in
			 Palestine among many others, all of which have murdered United States citizens,
			 Israelis, and non-Israeli Jews and are determined to destroy Israel, and
			 continues to support the Government of Syria in its continued oppression,
			 violence, and abuse of its people;
		Whereas, on August 30, 2012, the International Atomic
			 Energy Agency (IAEA) reported that the Government of Iran has doubled its
			 capacity to enrich uranium to 20 percent purity at Iran’s Fordow Fuel
			 Enrichment Plant since May 2012;
		Whereas the longstanding policy of the Iranian regime is
			 aimed at destroying the democratic State of Israel, a vital ally and
			 longstanding friend of the United States, which is confirmed by statements such
			 as those made by President Ahmadinejad and Supreme Leader Khamenei
			 demonstrating the threat of a nuclear-armed Iran;
		Whereas, 67 years ago, the United Nations was founded in
			 the wake of the Holocaust, the Nazi genocide carried out during World War II
			 that resulted in the slaughter of 6,000,000 Jews in Europe, in order to
			 save succeeding generations from the scourge of war and uphold
			 and protect the dignity and worth of the human person;
		Whereas Article 2, Section 4, of the United Nations
			 Charter, to which Iran has agreed as a Member State of the United Nations,
			 requires all Member States to refrain in their international relations
			 from the threat or use of force against the territorial integrity or political
			 independence of any state;
		Whereas the Convention on the Prevention and Punishment of
			 the Crime of Genocide, done at Paris December 9, 1948 (commonly referred to as
			 the Genocide Convention), defines genocide as, among other
			 things, the act of killing members of a national, ethnic, racial, or religious
			 group with the intent to destroy, in whole or in part, the targeted
			 group;
		Whereas Article 3 of the Genocide Convention prohibits
			 conspiracy to commit genocide, as well as direct and public incitement
			 to commit genocide;
		Whereas Article 4 of the Genocide Convention provides that
			 individuals committing any of the listed genocidal crimes shall be punished
			 whether they are constitutionally responsible rulers, public officials
			 or private individuals;
		Whereas 142 Member States of the United Nations, including
			 Iran, have ratified or acceded to the Genocide Convention and thereby pledged
			 to prosecute those individuals who violate its criteria for incitement to
			 commit genocide, as well as those individuals who commit genocide
			 directly;
		Whereas, on August 18, 2012, United Nations
			 Secretary-General Ban Ki-moon condemned the Government of Iran’s
			 offensive and inflammatory statements and his office reiterated
			 that, in accordance with the United Nations Charter, all members must
			 refrain from the threat or use of force against the territorial integrity or
			 political independence of any state; and
		Whereas, on November 9, 2006, an international coalition
			 of 29 nongovernmental organizations urged the Government of Iran to renounce
			 President Ahmadinejad’s call for Israel to be wiped off the map: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)condemns, in the
			 strongest possible terms, Supreme Leader Ayatollah Khamenei and President of
			 Iran Mahmoud Ahmadinejad’s offensive remarks, contemptible statements, and
			 reprehensible policies aimed at the destruction of the State of Israel, and
			 urges all United Nations Member States to do the same;
			(2)calls on the
			 United Nations Security Council to take more concerted actions against Iran for
			 blatantly violating the United Nations Charter, including by requesting that
			 the prosecutor of the International Criminal Court investigate leaders in Iran
			 for violating the Convention on the Prevention and Punishment of the Crime of
			 Genocide, done at Paris December 9, 1948 (commonly referred to as the
			 Genocide Convention), and Article 2, Section 4, of the United
			 Nations Charter;
			(3)further calls on
			 all Member States of the United Nations to fully implement existing United
			 Nations Security Council resolutions sanctioning Iran and to take additional
			 stronger unilateral diplomatic and economic measures to prevent the Government
			 of Iran from obtaining nuclear weapons, which would be both a dangerous
			 violation of the Treaty on the Non-Proliferation of Nuclear Weapons, done at
			 Washington, London, and Moscow July 1, 1968, and entered into force March 5,
			 1970, and a potential means to the end of carrying out President Ahmadinejad's
			 threats against Israel;
			(4)further calls on
			 the United Nations Security Council and all Member States of the United Nations
			 to consider targeted sanctions, travel bans, and other measures linked to the
			 cessation of the Government of Iran’s incitement to hatred and genocide;
			(5)calls for the
			 United Nations Secretary General's Advisory Committee on the Prevention of
			 Genocide to implement its mandate to act as a mechanism of early warning, and
			 to make recommendations to the United Nations Security Council to monitor and
			 report on threats of genocide made by leaders in Iran;
			(6)further calls on
			 parties to the Genocide Convention to file a complaint against leaders in Iran
			 before the International Court of Justice for the failure by the Government of
			 Iran to abide by its obligations under Articles 1, 4, and 5 of the Genocide
			 Convention; and
			(7)reaffirms the
			 unwavering strategic partnership and close friendship between the United States
			 and Israel and reasserts the steadfast commitment of the people and the
			 Government of the United States to defend the right of Israel to exist as a
			 free and democratic state.
			
